Citation Nr: 0411295	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  99-00 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative joint 
disease of the lumbar spine, currently evaluated as 40 percent 
disabling.

2.  Entitlement to service connection for hypertension, to include 
as secondary to a kidney disability.

3.  Entitlement to service connection for a kidney condition other 
than a cyst, to include glomerulonephritis.

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel

REMAND

On March 7, 2003, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your case 
was sent to the Board's Evidence Development Unit (EDU), to 
undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that if 
further evidence, clarification of the evidence, correction of a 
procedural defect, or any other action was essential for a proper 
appellate decision, a Board Member or panel of Members could 
direct Board personnel to undertake the action essential for a 
proper appellate decision.  See 38 C.F.R. § 19.9(a)(2) (2003).  

However, on May 1, 2003, the United States Court of Appeals for 
the Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter "DAV").  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in conjunction 
with the amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 
19.9(a)(2), denies appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence without 
having to remand the case to the agency of original jurisdiction 
(AOJ) for initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that DAV 
did not prohibit the Board from developing evidence in a case 
before it, provided that the Board does not adjudicate the claim 
based on any new evidence it obtains unless the claimant waives 
initial consideration of such evidence by first-tier adjudicators 
in the Veterans Benefits Administration (VBA).  VAOPGCPREC 1-03.  
Based on this opinion, the Board continued, for a short time, to 
request development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision and 
other policy considerations, the Department of Veterans Affairs 
(VA) determined that VBA would resume all development functions.  
In other words, aside from the limited class of development 
functions that the Board is statutorily permitted to carry out, 
see 38 U.S.C.A. §§ 7107(b), 7109(a), all evidence development will 
be conducted at the regional office (RO) level.  

In the event that you appeared at a hearing before a Veterans Law 
Judge (VLJ) other than the VLJ signing this remand, be advised 
that if your case is returned to the Board, it will be reassigned 
to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the following:  

1.  Make arrangements with the appropriate VA medical facility for 
the veteran to be afforded an orthopedic examination to determine 
the current extent and severity of the service connected 
degenerative joint disease of the lumbar spine.  The examiner 
should note the veteran's complaints of neuropathy, partial 
paralysis below the waist, bladder and bowel dysfunction and loss 
of back motion.  Send the claims folder to the examiners for 
review.  The Board notes that in light of past Court decisions, a 
complete physical examination requires the examiner to address 
several issues in his or her report.

First, the examiner should report all ranges of motion, measured 
in degrees, for the veteran's low back.  

Second, the examiner is also requested to address the veteran's 
complaints as set forth above, as well as all chronic orthopedic 
and neurological manifestations.  For this purpose, chronic 
orthopedic and neurological manifestations are orthopedic and 
neurological signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  If 
intervertebral disc syndrome is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the basis of chronic 
orthopedic and neurological manifestations or incapacitating 
episodes.

Third, the examiner is requested to: (1) express an opinion as to 
whether pain could significantly limit the functional ability of 
the low back during flare-ups or repeated use, and express this 
determination, if feasible, in terms of the additional loss of 
range of motion due to pain on use or during flare-ups; and (2) 
determine whether as a result of the low back disability the 
veteran exhibits any weakened movement, excess fatigability or 
incoordination.  Such determinations should be expressed, if 
feasible, in terms of the additional loss of range of motion due 
to any weakened movement, excess fatigability or incoordination.  

2.  Make arrangements with the appropriate VA medical facility for 
the veteran to be afforded a special nephrology examination to 
determine the nature, extent and etiology of any kidney condition 
other than a right kidney cyst, to include glomerulonephritis.  
Send the claims folder to the examiner for review.  The examiner 
is requested to opine whether it is at least as likely as not that 
any kidney condition that may be present other than a cyst, to 
include glomerulonephritis, began during or is causally linked to 
any incident of service, to include trauma or infection incurred 
as a POW.  All indicated tests should be performed.  If the 
examiner is unable to provide an opinion without resort to 
speculation, he or she should so indicate.  A rationale for any 
opinion expressed should be provided.

3.  Make arrangements with the appropriate VA medical facility for 
the veteran to be afforded a cardiac examination to determine the 
current extent, etiology and severity of any hypertension.  Send 
the claims folder to the examiner for review.  The examiner is 
requested to opine whether it is at least as likely as not that 
any hypertension that may be present began during or is causally 
linked to service, or is causally linked to any kidney condition.  
All indicated tests should be performed.  If the examiner is 
unable to provide an opinion without resort to speculation, he or 
she should so indicate.  A rationale for any opinion expressed 
should be provided.

4.  On completion of the above development, the RO should review 
the record.  If any of the benefits sought on appeal remain 
denied, the appellant and representative, if any, should be 
furnished a supplemental statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of all evidence received since the 
March 2002 SSOC and discussion of all pertinent laws and 
regulations, including, but not limited to, the VCAA.  The 
appellant and his representative should be allowed an appropriate 
period of time for response.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



